DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a peptide capable of enzymatically induced self-assembly conjugated to a redox modulator, claimed in claims 1-4, 6-7, 10, 12-13, 15, 18, 26-28, 35-36 and 38-39 in the reply filed on 11/9/20 is acknowledged. Election was made without traverse of the conjugate “D-1p”, which is the structure NBD-propionyl-NH-D-Phe-D-Phe-D-Lys(TPP)-D-Tyr(phospho)-COOH, wherein all the amino acids are D amino acids and wherein the peptide includes an amino acid (Tyr) that is phosphorylated. 
Claims 10, 12, 32-34, 41, 51-53, 55-56, 60 and 71-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-4, 6-7, 13, 15, 18, 26-28, 35-36 and 38-39 read on the elected Group I and elected species and are under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the capping moiety" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. A capping moiety is first introduced in claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 13, 15, 18, 26-28, 35-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO2015/157535, cited on IDS and provided by Applicant) in view of Chen et al. (“Dual-Targeting pro-apoptotic peptide for programmed cancer cell death via specific mitochondria damage” Scientific Reports 3:3468, Dec 2013) and McCombs et al. (“Antibody Drug Conjugates: Design and Selection of Linker, payload and conjugation chemistry”; The AAPS Journal, Col. 17(2) 2015). 
	With respect to claims 1 and 2, Xu et al. teach and claim a peptide comprising up to about 35 amino acids, including a plurality of aromatic amino acid residues and either (i) an amino acid residue that is phosphorylated or sulfated, or (ii) an amino acid comprising a covalently bound ester-moiety, or both (i) and (ii), wherein, upon exposure to a cell that expresses an ectoenzyme that hydrolyzes the phosphate group, the sulfate group, or the ester-moiety, the peptide self-assembles to form nanofibrils externally of the cell (claim 1, [0006]).  Xu et al. also teach conjugates of the peptide, such as conjugates with a chemotherapeutic agent [0106]. Xu et al. teach N-terminal capping groups or C-terminal moieties can be introduced [0079]. Xu et al. teach that in general, amino groups present in lysine side chains (if present) can be reacted with reagents [0080].
	Xu et al. does not teach the conjugated to a redox modulator, wherein the redox modulator conjugated to an amino acid sidechain of the peptide. However, the teachings Chen et al. and McCombs et al. cure this deficiency. 
	Chen et al. teach that mitochondria are recognized as an important therapeutic target in cancer therapy (p. 1, 1st para.). Chen et al. teach that it is known that selective delivery of therapeutic agents to cancer cell mitochondria presents a significant influence on the programmed cell death in cancer therapy, however many obstacles are generally encountered when specifically delivering the therapeutic agent to cancer cell mitochondria (p. 1, 2nd para.). Chen et al. teach a dual targeting peptide comprising an FA moiety that recognized the folate receptor that is overexpressed on cancer cells and a TPP (triphenylphosphonium) moiety that enable targeting in the mitochondria (Abstract, 1st col., p. 2). Chen et al. teach the cooperation of the mitochondria targeting TPP moiety with cancer cell targeting folic acid moiety can strongly improve the apoptotic ability of the dual targeting molecule against cancer cells (p. 2, 2nd col.). Chen et al. teach the TPP is conjugated to a lysine residue (p. 2, results). As evidenced by instant claim 27, TPP (triphenylphosphonium) is a redox modulator. 
	McCombs et al. teach conjugate of antibody drug conjugates (Abstract). McCombs et al. teach that reactive side chain of naturally occurring amino acids such as lysine and cysteine are attractive sites of conjugation (p. 339, 2nd col.). Fig. 5 discloses glutamic acid conjugated to a lysine side chain. 
	It would have been obvious to a person of ordinary skill in the art to conjugate the TPP moiety of Chen et al. to the self-assembling peptide of Xu et al. in order to target the peptides to mitochondria because mitochondria are an important target for cancer treatment. A person would look to the teachings of Chen et al. that teaches that conjugation of TPP strongly improved the apoptotic ability of the dual targeting molecule against cancer cells and be motivated to conjugate the self-assembling peptide of Xu et al. for the same purpose. There is a reasonable expectation of success given that Chen et al. teach successful conjugation of TPP with a peptide. 
	With respect to the limitation “wherein the redox modulator is conjugated to an amino acid side chain of the peptide”, it would have been obvious to conjugate the TPP to a lysine side chain because Chen et al. teach conjugation to a lysine residue and McCombs et al. teach that the reactive side chain of lysine are attractive sites of conjugation. There is a reasonable expectation of success given that conjugation of moieties to the lysine side chain are well known in the art and McCombs et al. teach reactive side chains are attractive targets for conjugation.
	With respect to claims 3 and 4, Xu et al. teach and claim peptides such as NapAc-Phe-Phe-Tyr(phospho), formed using D-amino acids and NBD-Prop-Nal-Phe-Phe-Tyr(phospho) formed using D-amino acids (claim 74 and [0077]), meeting the limitation of “wherein the aromatic amino acids are selected from the group consisting of phenylalanine…:.(Claim 3) and “wherein the amino acids are all D-amino acids”. 
	With respect to claims 6 and 7, Xu et al. teach and claim peptides such as NapAc-Phe-Phe-Tyr(phospho), formed using D-amino acids and NBD-Prop-Nal-Phe-Phe-Tyr(phospho) formed using D-amino acids (claim 74 and [0077]). The Tyrosine residue of the peptides above are phosphorylated. 
	With respect to claim 13, Xu et al. teach and claim the peptide is resistant to a protease (claim 12 and [0064]). 
	With respect claims 15 and 18, Xu et al. teach N-terminal amino acid capped by a capping moiety [0068]. Xu et al. teach exemplary capping moieties include acetyl and proprionyl [0069]. 
	With respect to claim 26, Xu et al. teach the peptide contains 3 to 10 amino acids [0074]. Xu et al. provides the examples above comprising 4 amino acids. 
	With respect to claim 27, as indicated above, Chen et al. teach TPP. 
	With respect to claim 28, as indicated above, Xu et al. teach C-terminal moieties can be introduced and teach amino groups present in lysine side chains (if present) can be reacted with reagents [0080]. Therefore, Xu et al. is suggestive of embodiments with C-terminal Lysine residues. As indicated above, it would have been obvious for a person of ordinary skill in the art to conjugate TPP to a lysine side chain. Such a conjugate would meet the limitation of the 5th compound of claim 5. 
	With respect to claim 35, Xu et al. claim a supermolecular hydrogel formed upon self assembly of the peptide (claim 34).
	With respect to claim 36, Xu et al. teach a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a peptide [0086]. 
	With respect to claim 38, Xu et al. teach the carrier is an aqueous medium [0088].
	With respect to claim 39, Xu et al. teach concentrations may range of about 1µM to about 10 mM [0092].

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654